Citation Nr: 0622011	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability. 

2.  Entitlement to service connection for bilateral bunions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2006, to support his claim, the veteran testified at a 
hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  At that hearing and in June 2006, he submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2005).

The issue of entitlement to service connection for bilateral 
bunions addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1995, the RO denied the veteran's claim for 
service connection for a cervical spine disability.  He did 
not appeal that decision.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's March 1995 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any cervical spine disorder as a result of his 
service in the military.

CONCLUSIONS OF LAW

1.  The March 1995 decision denying the claim for service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  New and material evidence has not been submitted since 
the March 1995 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  In the context of a claim 
to reopen, the VA must examine at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  

The Board concludes that the RO letter sent in July 2003, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter explained the 
terms "new" and "material" to the veteran and informed the 
veteran of the type of evidence that would be considered new 
and material.  See Kent, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  

In the present appeal, the veteran was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence which was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or effective date for the 
claim.  Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence was not presented or secured, any question as to the 
degree of disability or appropriate effective date to be 
assigned is rendered moot.  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

In a March 1995 decision, the RO denied the claim for service 
connection for a cervical spine disability, essentially 
finding no evidence of a current disability of the cervical 
spine.  The veteran's service medical records revealed that 
in November 1988, he complained of upper back and neck pain 
after weight lifting.  The diagnosis was cervical muscle 
strain.  In March 1993, he complained of a muscle spasm on 
the left side of his neck down to the left shoulder.  The 
diagnosis was muscle strain.  A VA examination was conducted 
in February 1995.  The veteran complained of intermittent 
upper back and neck pain occurring about once or twice per 
week, for the past 10 or 15 years.  Cervical X-rays were 
normal.  The diagnosis was long standing recurrent neck pain, 
normal X-rays.  The veteran was informed of the adverse 
determination but did not timely appeal the decision.

Since the veteran did not timely appeal the RO's March 1995 
decision, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal the decision, this, in turn, means there must be 
new and material evidence during the years since to reopen 
his claim and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 2003, the veteran attempted to reopen the claim.  
The veteran contends that he suffers from pain and 
degenerative disc disease of the cervical spine as a result 
of an inservice injury.  Specifically, he contends that he 
injured his cervical spine several times in service while 
performing his duties as a firefighter.  He notes that 
service medical records show treatment for a neck condition, 
and post-service records from 1995 to the present show 
treatment for a severe cervical condition.  He also maintains 
that the VA has not adequately considered the emergency room 
treatment for a cervical condition in 1995 and the numerous 
records of post-service chiropractic and VA medical treatment 
for his neck condition.  Finally, he notes that an October 
2003 VA magnetic resonance imaging (MRI) of the cervical 
spine demonstrates that he has a severe cervical spine 
condition.  

The RO's March 1995 is final and binding on the veteran based 
on the evidence then of record, and to reopen his claim, he 
must present evidence that is both new and material.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1100-06; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Although, as required in deciding this issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in 
February 2003.  Regarding petitions to reopen, as here, filed 
on or after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a).  If arthritis is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The following pertinent evidence was submitted or received 
since the March 1995 RO decision at issue: service medical 
records, a VA medical certificate dated in February 1995, a 
February 1995 VA examination, treatment records from Caremore 
Chiropractic Center dated in August 1995, and private 
chiropractic and VA treatment records from 1998 to the 
present.  

The service medical records are not new.  The February 1995 
VA examination is not new.  Even if the examination was new, 
it would not be material as it does not diagnose a cervical 
spine condition.

The February 1995 VA medical certificate notes that the 
veteran presented at a VA emergency room with complaints of 
right arm tingling at night during the past week.  Cervical 
X-rays were noted to have been normal.  The diagnosis was 
thoracic outlet syndrome.  The August 1995 chiropractic 
records only note treatment for a low back condition.  This 
medical evidence is new but it is not material as it does not 
diagnose a cervical spine condition.  

The other chiropractic and VA treatment records show 
diagnoses of a cervical spine disability, including cervical 
arthritis from 1998.  A VA MRI of the cervical spine, 
conducted in October 2003, diagnosed cervical degenerative 
changes, osteophytes, and very mild foraminal narrowing.  
This medical evidence is new but it is not material as it 
does not relate the veteran's cervical spine condition, first 
diagnosed almost four years after service, to an injury or 
disease in service.

The veteran contends that his current cervical spine 
condition was caused by events in service.  The Board does 
not doubt the sincerity of the beliefs of the veteran that he 
does, in fact, suffer from a cervical spine condition as a 
result of his military service.  However, as a layperson, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
cervical spine disability is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran's service medical records reveal that in 1984, he 
complained of a painful right great toe (hallux).  In 1986, 
he complained of painful toes and corns on each great toe.  
Dorsomedial bumps were noted on both hallucal interphalangeal 
joints (HIPJ), right greater than left.  A bone fracture 
fragment was surgically removed from the right hallux.  VA 
podiatric treatment records from 2004 to 2006 note that the 
veteran has bilateral decreased HIPJ motion, arthritis and 
mild hallux valgus.  

Hallux valgus "is angulation of the great toe away from the 
midline of the body (toward the other toes) and can be caused 
by bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) 
citing Dorland's Illustrated Medical Dictionary 244, 729 
(27th ed. 1988).

As the veteran has not been afforded a VA examination to 
determine if any current disability of either great toe is 
related to the condition noted in service, remand is 
required.

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claim for an service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
the degree of disability or the effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this issue must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran another VCAA letter 
in accordance with 38 U.S.C.A. § 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  The VCAA notice must include 
mention of the evidence needed to 
establish entitlement to service 
connection for bilateral bunions, to 
establish the degree of disability, and 
to assign an effective date-in the effect 
that the claim of service connection is 
granted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 

2.  The veteran should be afforded an 
appropriate examination of his great toes 
to determine the nature and etiology of 
any current great toe disability.  The 
claims file, as well as a copy of this 
Remand, should be sent to the examiner 
for review.  A written opinion regarding 
the etiology of any great toe disorder, 
with a complete rationale must be 
provided.  The examiner should answer the 
following questions:

a) What is the most likely etiology of 
the veteran's current great toe 
disorder(s)?

b)  Is it at least as likely as not that 
any of the veteran's currently diagnosed 
great toe disorder(s) is etiologically 
related to any injury or disease in 
service?

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral bunions.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


